DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
	Applicant arguments filed in the appeal brief filed March 9, 2022 are persuasive. Therefore, prosecution has been re-opened. Claims 7 – 12 were previously withdrawn. Claims 1 – 6 & 13 are examined herein.
In view of the Appeal filed on 9 March 2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 6 & 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regard to claim 1, Applicant’s specification does not have support for “a low profile composite covering immoveable with respect to the implantable substrate.” The specification fails to mention an immoveable covering.
Claims 2 – 6 & 13 are dependent on claim 1 and therefore also rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 6, Applicant has claimed a tenacity range for a textile base layer. However, tenacity is a measure of density for fibers, not for fabrics/textiles. Therefore, this claim limitation is indefinite. 
It is assumed Applicant intended to claim the tenacity of the material extruded as either a monofilament or multifilament yarn to form the textile base, in accordance with paragraph [0018] of the specification. An amendment to clarify this issue is requested.
Further, tenacity should have units of gram-force / denier.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 3, 5, & 13 are rejected under 35 U.S.C. 102 as anticipated by Pelled et al. (US 2016/0317305 A1), as evidenced by Levi et al. (WO 2019/036359 A1).
With regard to claim 1, Pelled et al. teach an implantable prosthetic heart valve (paragraphs [0004] – [0006]). The valve comprises an annular frame 12 (substrate) having a shape typical of a heart valve repair or replacement device (Fig. 4 below). The valve contains a lumen extending therethrough (Fig. 17 below).

    PNG
    media_image1.png
    279
    330
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    378
    331
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    398
    344
    media_image3.png
    Greyscale


Pelled et al. teach an inner skirt formed of a laminate/sealing member 16 (“low profile composite covering”) is adjacent to the annular frame 12 (paragraph [0036] & Figs. 17 – 18). The laminate comprises an inner covering/encapsulating layer 84 (“thermoplastic coating”), an outer covering/encapsulating layer 86, and a fabric layer 18 (“textile base layer”) between said encapsulating layers (paragraph [0035] & Figs. 17 – 18). The inner covering/encapsulating layer is formed by coating a non-absorbable (“substantially fluid impermeable”) thermoplastic material, such as ePTFE, polyethylene, polyolefins, and polyurethane (paragraph [0041]). As to the “substantially fluid impermeable” limitation, the prior art would be expected to satisfy this limitation because 1) it is formed from the same polymers as Applicant teaches in their specification, 2) it is non-absorbable, and 3) there are no limitations whatsoever on how to evaluate if the coating is fluid impermeable. That is to say the coating has to be fluid impermeable under only one set of conditions not any specific set of conditions or all sets of conditions. A single drop of any fluid placed upon the coating which does not substantially penetrate it would be fluid impermeable.
The fabric skirts are secured (“immoveable”) to frames with the inner and/or outer encapsulating layers without sutures (paragraphs [0038] & [0056]). Sutureless techniques for securing the fabric skirts (covering) to the frames (substrate) reduces the amount of labor required to assemble a valve (paragraph [0056]).
Pelled et al. do not explicitly teach the coating process results in encapsulating layers (“thermoplastic polymer coatings”) that are integrated into the fabric layer.
Levi et al. teach the laminate is formed by dipping the fabric layer in a liquefied polymeric material (“coating”), allowing the liquefied polymeric material to cure to form the covering/encapsulating members, and removing the mask to form the one or more windows in the laminate (paragraphs [015] & [068]). The covering/encapsulating members (“coating”) may also be formed by other coating methods, such as spray coating (paragraph [068]). This method results in covering/encapsulating layers that are fused to each other through openings in the fabric layer when the coatings forming said cured layers penetrate through said openings in the fabric layer (i.e. “a thermoplastic polymer coating integrated with the textile base layer”) (paragraphs [012], [060], & [077]).
Therefore, as evidenced by Levi et al., the dip coating process taught by Pelled et al. inherently forms a thermoplastic coating integrated into the textile base layer.

With regard to claim 2, Pelled et al. teach the thickness of the reinforcing layer 88 can vary, less than about 6 mil (152.4 µm), and even more desirably about 2 mil (50.8 µm) (paragraph [0038]). Pelled et al. teach the thickness of the sealing member ePTFE coating can have a thickness of 0.0002 inches (5.08 µm) to 0.001 inches (25.4 µm) (paragraph [0071]). Therefore, the sum of the fabric layer and at least one of the PTFE layers (“coatings”) is 177.8 µm or less, and more preferably 55.9 µm to 76.2 µm, which is within Applicant’s claimed range of 15 µm and about 250 µm.
With regard to claim 3, as evidenced by Levi et al., the coatings that formed the coverings (“thermoplastic coating”) penetrated the fibers, and fusing with the opposing covering, which forms a unitary (single) layer laminate (paragraphs [077] & [079]).
With regard to claim 5, Pelled et al. teach the reinforcing layer 88 can comprises a woven or braided fabric (paragraphs [0038] & [0069]).
With regard to claim 13, as shown in Figs. 17 – 18 above, Pelled et al. teach the skirt/laminate/sealing member (“composite covering”) is pre-formed to the shape typical of a heart valve repair or replacement device, the skirt/laminate/sealing member (“covering”) being in conformal contact with the annual frame (“implantable substrate”).

Claim 4 is rejected under 35 U.S.C. 102 as anticipated by Pelled et al., as applied to claim 1 above, as evidenced by Purdy, Jr. et al. (US 2007/0027535 A1).
With regard to claim 4, Pelled et al. do not explicitly teach the material of their sealing members are anti-thrombogenic.
However, Purdy Jr. et al. teach biocompatible polyurethane (paragraph [0008]) and bicompatible remodelable material, such as ePTFE (abstract & paragraph [0089]), material is anti-thrombogenic.
Therefore, as evidenced by Pelled et al., the thermoplastic polyurethane and/or ePTFE encapsulation layer (“coating”) taught by Pelled et al. is anti-thrombogenic.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pelled et al., as applied to claim 1 above, and further in view of Haivatov et al. (US 2018/0206982 A1).
With regard to claim 6, Pelled et al. teach the fabric layer is formed from biocompatible extruded monofilament or multifilament yarn composed of PET, UHMWPE, polyester, polypropylene, or silk (paragraphs [0058], [0038], & [0069]). These are the same fibers as used in Applicant’s textile base layer (specification, paragraph [0018]). 
The tenacity of yarn/fiber varies depending on the exact polymer structure and diameter. Pelled et al. does not teach the yarn/fiber diameter of the yarn/fiber used in the fabric layer.
Haivatov et al. teach a prosthetic heart valve comprising a spacer fabric composed of yarns having a denier range from about 10 dtex to about 70 dtex (1 dtex = 0.9 denier) for the desired flexibility (paragraph [0112]), which is within Applicant’s claimed range of about 3 to about 100 gram denier.
Therefore, based on the teachings of Haivatov et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to form the prosthetic heart valve comprising a fabric containing yarns having a tenacity in the range of about 10 dtex to about 70 dtex in order to achieve the desired flexibility for the intended use.

Response to Amendment
The declaration under 37 CFR 1.132 filed 8 February 2022 is sufficient to overcome the rejection of claims 1-6 and 13 based upon 35 U.S.C. 103 as discussed below.

Response to Arguments
Applicant’s arguments, see page 7, filed 9 March 2022, with respect to the rejection(s) of claim(s) 1-6 and 13 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made above. Specifically, the previously applied prior art did not teach an implantable substrate having a shape typical of a heart valve repair or replacement device and having a lumen extending therethrough.
The remarks regarding the scope of the word composite however are not persuasive. During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Patent and Trademark Office determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004).
Applicant teaches with respect to the composite:
The low profile composite covering can include a textile base layer fabricated from a material that provides strength to the low profile composite covering and a substantially fluid impermeable thermoplastic polymer coating integrated with the textile base layer.

attaching the polymer coated textile material to the substrate to form a composite covering on the substrate, and laminating the composite covering to the substrate.

Method 100 can further include coating the textile material with a thermoplastic polymer 108.
Pg Pub paragraphs 7, 8, 21.
The specification as filed implies the term composite includes embodiments where one material (a textile) is coated with a second material (a polymer) in paragraph 8 and 21. It does not include the narrower embodiment urged by applicant and declarant where the materials interact in a manner beyond that of a coating. A coating as taught in the prior art satisfies the BRI of the term composite as set forth in the specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T GUGLIOTTA/           Examiner, Art Unit 1781                                                                                                                                                                                             

/FRANK J VINEIS/           Supervisory Patent Examiner, Art Unit 1781